DETAILED ACTION
Notice to Applicant
The following is an Examiner’s Statement of Reasons for Allowance following Applicant’s remarks and amendments of 22 February 2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
In the response filed 22 February 2022, Applicant amended no claims.  Applicant previously canceled claims 2, 3, 5, 9, 10, 12, 16, 17, and 19.  


Response to Arguments
Applicant’s arguments, filed 22 February 2022 with respect to the argument that cited prior art does not disclose operating state caused by messages received by a neighboring sensor in the particular manner of the claims have been fully considered and are persuasive.  



Examiner's Statement of Reasons for Allowance
The following is an Examiner’s Statement of Reasons for Allowance following Applicant’s response of 22 February 2022.

The reasons for allowance can be found in Applicant Arguments/Remarks filed 22 February 2022, especially on page 13 of 14 regarding the argument that the cited prior art does not disclose operating state caused by messages received by a neighboring sensor in the particular manner of the claims.  

Claims 1, 4, 6 – 8, 11, 13 – 15, 18, and 20 are allowed.  

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA GURSKI whose telephone number is (571)270-5961. The examiner can normally be reached Monday to Friday 9am to 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMANDA GURSKI/Primary Examiner, Art Unit 3623